39DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 6-10, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pg. 7, regarding the objections and 112(b) rejections:
It is noted that the amendments have overcome the previous issues. There is a new objection presented for claim 15, and claim 16 by dependency, based on the newly presented claim amendments.

Pertaining to the Applicant’s arguments, pgs. 8-10, regarding the newly amended claim limitations:
It is noted that the previously presented rejections have been overcome with the amendments. As necessitated by the amendments, a new grounds of rejection is presented. All arguments directly solely to the previously presented rejections are now moot.

The Examiner notes that upon inspection of the applicant’s elected invention as seen in Figs. 4A-B and 6, an additional buffer layer (unlabeled in Fig. 6 but same as element 421a in Figs. 4A-C) which is 

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Objections
4.	Claims 15-16 are objected to because of the following informalities:

5.	Claim 15 recites in lines 8-9 “a second portion disposed out of the recesses” which should recite along the lines of “second portions disposed out of the recesses” for “full, clear, concise, and exact terms”, etc. as required in 37 CFR 1.71(a).
	All claims depending on claim 15 incorporate the same issues.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2014/0306941 A1), hereinafter as Kim, in view of Kwak et al. (US 2014/0217397 A1), hereinafter as Kwak, in view of Zhang et al. (US 2016/0103534 A1), hereinafter as Zhang.

7.	Regarding Claim 1, Kim discloses a display device (Figs. 3-5 and see [0031] “flexible display panel 100”), comprising:
a substrate (see Figs. 3-5 element 101, see [0031] “substrate 101”), having a bent portion (see Figs. 3-5 element B/A, see [0042] “bending area (B/A)”) and a main portion (see Figs. 3-5 portion of element 100 between and excluding area of element B/A and G/A, see in particular Figs. 5A-B);
a plurality of pixels (see Figs. 3-5 [0032] “The active area (A/A) of the flexible display panel 100 is formed with a plurality of pixels (PXs)”), disposed on the main portion;
an electrical circuit (see Figs. 3-5 element TR2 in element 111, see [0045] “Here, a driving thin film transistor (TR1) in pixel is formed along with a GIP thin film transistor (TR2) on the GIP area (G/A).” , disposed adjacent to a first edge (see Figs. 3-5 first left edge in the provided top view perspectives) of the substrate in a top view;
a wiring structure (see Figs. 3-5 element 120, see [0042] “auxiliary line 120 for electrically connecting the GIP area (G/A) to the active area (A/A)”), wherein the wiring structure is electrically connected to at least one of the plurality of pixels and the electrical circuit (see in particular Fig. 4 and [0050]); and
a first driver circuit (see Figs. 3-5 element 140, see [0034] “a data driving circuit 140”), disposed adjacent to a second edge (see Figs. 3-5 second bottom edge in the provided top view perspectives) of the substrate in the top view, wherein the second edge is perpendicular to the first edge in the top view (see Figs. 3-5 bottom edge is perpendicular to the left edge in the top view perspectives).
Kim does not disclose a first insulating layer disposed on the substrate, wherein the first insulating layer has a recess; a first conductive layer disposed on the first insulating layer, the first conductive layer comprises a first portion and a second portion, the first portion of the first conductive layer is disposed in the recess, and the second portion of the first conductive layer is disposed out of the recess; a second conductive layer disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; a trace layer disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer; the first driver circuit is electrically connected to the electrical circuit and the plurality of pixels.

    PNG
    media_image1.png
    657
    879
    media_image1.png
    Greyscale

Kwak discloses (see Figs. 1A-D & 1I, the selected embodiment for the structure relating to wire element 120 is that of Fig. 1I) a first insulating layer (see Fig. 1I element 160I, see [0091] “separation layer 160I may be formed of an insulation material”) disposed on the substrate (see Fig. 1I element 110I, see [0089] “flexible substrate 110I”), wherein the first insulating layer has a recess (see “Labeled Fig. 1I” above, labeled element “Recess”); a first conductive layer (see “Labeled Fig. 1I” above, element 122I, see [0090] “a second wire pattern 122I”) disposed on the first insulating layer (see “Labeled Fig. 1I” above), the first conductive layer comprises a first portion (see “Labeled Fig. 1I” above, labeled element “First Portion” – a part of the first conductive layer within the recess) and a second portion (see “Labeled Fig. 1I” above, labeled element “Second Portion” – a part of the first conductive layer outside of the recess), the first portion of the first conductive layer is disposed in the recess (see “Labeled Fig. 1I” above), and the second portion of the first conductive layer is disposed out of the recess (see ; a second conductive layer (see “Labeled Fig. 1I” above, labeled element “Second Conductive Layer”, an element 121I, see [0090] “a plurality of first wire patterns 121I”) disposed between the first portion of the first conductive layer and the substrate (see “Labeled Fig. 1I” above), wherein the second conductive layer is electrically connected to the first conductive layer (see “Labeled Fig. 1I” above);
a trace layer (see “Labeled Fig. 1I” above, labeled element “Trace Layer”, another element 121I, see [0090] “a plurality of first wire patterns 121I”) disposed between the first conductive layer and the second conductive layer (see “Labeled Fig. 1I” above, the labeled element “Trace Layer” is between the first conductive layer element 122I and the labeled element “Second Conductive Layer” in a diagonal direction in the same manner as seen in the Applicant’s Fig. 6 element 63 between element 674 and element 672 in a diagonal direction.), wherein the trace layer is electrically connected to the first conductive layer (see “Labeled Fig. 1I” above).
The wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit (see [0063]) of Kwak is incorporated as the wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit of Kim to replace the wiring element 120 in Figs. 3-5 of Kim.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a first insulating layer disposed on the substrate, wherein the first insulating layer has a recess; a first conductive layer disposed on the first insulating layer, the first conductive layer comprises a first portion and a second portion, the first portion of the first conductive layer is disposed in the recess, and the second portion of the first conductive layer is disposed out of the recess; a second conductive layer disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; a trace layer disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer as taught by Kwak as a first insulating layer disposed on the substrate, wherein the first insulating layer has a recess; a first conductive layer disposed on the first insulating layer, the first conductive layer comprises a first portion and a second portion, the first portion of the first conductive layer is disposed in the recess, and the second portion of the first conductive layer is disposed out of the recess; a second conductive layer disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; a trace layer disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer of Kim because the combination provides wiring with distributed tensile stress which greatly reduces the chance of the wire being cracked or disconnected even when a distance between the two points increases (see Kwak [0073]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit for another to obtain predictable results of replacing the wiring element 120 of Kim with the wiring of Kwak such that a conductive path is provided.
Kim and Kwak do not disclose the first driver circuit is electrically connected to the electrical circuit and the plurality of pixels.
Zhang discloses the first driver circuit is electrically connected to the electrical circuit and the plurality of pixels (see Fig. 2 and [0053] first driver circuit element 22 electrically connected to the electrical circuit element 24 and the plurality of pixels elements 26).
The electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Zhang is incorporated as an electrical connection between the first driver circuit to the electrical circuit and the plurality of pixels of Kim and Kwak.
 is electrically connected to the electrical circuit and the plurality of pixels as taught by Zhang as the first driver circuit is electrically connected to the electrical circuit and the plurality of pixels of Kim and Kwak because the combination allows the first driver circuit to contain communications circuitry for communicating with system control circuitry over a path and also allows supplying of corresponding image data to data lines of the display while issuing clock signals and other control signals to supporting display driver circuitry such as the electrical circuit using signal lines which allows control of the display device to display images (see Zhang [0053]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known wiring connection between driving circuit and electrical circuit elements for another in a similar display device to obtain predictable results of having the first driving circuit connected to both the electrical circuit and the display device and control the display device to display images.

8.	Regarding Claim 2, Kim and Kwak and Zhang disclose the display device as claimed in claim 1, wherein the electrical circuit is a driving circuit (see Kim see [0045] “Here, a driving thin film transistor (TR1) in pixel is formed along with a GIP thin film transistor (TR2) on the GIP area (G/A).” and [0077] “a GIP circuit layer 111 including a gate driving circuit”).

9.	Regarding Claim 6, Kim and Kwak and Zhang disclose the display device as claimed in claim 1.
Kim further comprising a second insulating layer (see Kim Figs. 3-5 element 150, see [0072] “the protective layer 150 may be formed of the same material with the same thickness as that of the substrate 101” and see [0031] “plastic material substrate 101”) disposed on the first conductive layer (see Kim Figs. 3-5, with the incorporated wire structure of Kwak replacing Kim’s element 120, the second , wherein at least a portion of the second insulating layer overlaps the first conductive layer (see Kim Figs. 3-5, with the incorporated wire structure of Kwak replacing Kim’s element 120, at least a portion of the second insulating layer element 150 overlaps the first conductive layer).

10.	Regarding Claim 11, Kim and Kwak and Zhang disclose the display device as claimed in claim 1, further comprising a supporting member (see Kim Fig. 5B element 180, see [0077] “A PET film 180 for preventing the substrate 101 from being warped during the fabrication process”), wherein the supporting member is disposed between the main portion and the bent portion along a direction perpendicular to the main portion of the substrate (see Kim Fig. 5B).

11.	Claims 15-16 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (US 2014/0306941 A1), hereinafter as Kim, in view of Kwak et al. (US 2014/0217397 A1), hereinafter as Kwak.

12.	Regarding Claim 15, Kim discloses a display device (Figs. 3-5 and see [0031] “flexible display panel 100”), comprising:
a substrate (see Figs. 3-5 element 101, see [0031] “substrate 101”), having a main portion (see Figs. 3-5 portion of element 100 between and excluding area of element B/A and G/A, see in particular Figs. 5A-B) and a trace region (see Figs. 3-5 region of element B/A and N/A, see [0042] “non-active area (N/A) … bending area (B/A)”.
One of ordinary skill in the art will understand a plain meaning of “trace” as used in the current claim means a conductive layer similar to an electrode and/or wire. This interpretation is consistent with the Applicant’s specification, see [0047] “the trace layer 63 can be the same layer as the gate layer 491” and see [0044] “Taking the first trace layer 11 and the gate layer 491 for example, a conductive layer , the trace region comprising:
a wiring structure (see Figs. 3-5 element 120, see [0042] “auxiliary line 120 for electrically connecting the GIP area (G/A) to the active area (A/A)”); and
a plurality of pixels (see Figs. 3-5 [0032] “The active area (A/A) of the flexible display panel 100 is formed with a plurality of pixels (PXs)”), disposed on the main portion (see Figs. 3-5); and
an electrical circuit (see Figs. 3-5 element TR2 in element 111, see [0045] “Here, a driving thin film transistor (TR1) in pixel is formed along with a GIP thin film transistor (TR2) on the GIP area (G/A).” and [0077] “a GIP circuit layer 111 including a gate driving circuit”), disposed on the substrate (see Figs. 3-5), wherein the wiring structure is electrically connected to at least one of the plurality of pixels and the electrical circuit (see in particular Fig. 4 and [0050]).
Kim does not disclose a first insulating layer, a first conductive layer, a second conductive layer, and a trace layer, wherein: the first insulating layer is disposed on the substrate and comprises recesses; the first conductive layer is disposed on the first insulating layer and comprises first portions disposed in the recesses, and a second portion disposed out of the recesses; the second conductive layer is disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; and the trace layer is disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer.


    PNG
    media_image2.png
    657
    879
    media_image2.png
    Greyscale

Kwak discloses (see Figs. 1A-D & 1I, the selected embodiment for the structure relating to wire element 120 is that of Fig. 1I) a first insulating layer (see Fig. 1I element 160I, see [0091] “separation layer 160I may be formed of an insulation material”), a first conductive layer (see “Labeled 2nd Fig. 1I” above, element 122I, see [0090] “a second wire pattern 122I”), a second conductive layer (see “Labeled 2nd Fig. 1I” above, labeled element “Second Conductive Layer”, an element 121I, see [0090] “a plurality of first wire patterns 121I”), and a trace layer (see “Labeled 2nd Fig. 1I” above, labeled element “Trace Layer”, another element 121I, see [0090]), wherein:
the first insulating layer is disposed on the substrate (see Fig. 1I element 110I, see [0089] “flexible substrate 110I”) and comprises recesses (see “Labeled 2nd Fig. 1I” above, labeled element “Recess”);
the first conductive layer is disposed on the first insulating layer (see “Labeled 2nd Fig. 1I” above) and comprises first portions (see “Labeled 2nd Fig. 1I” above, labeled element “First Portion” – a part of the first conductive layer within the recess) disposed in the recesses, and a second portion (see “Labeled 2nd Fig. 1I” above, labeled element “Second Portion” – a part of the first conductive layer outside of the recess) disposed out of the recesses;
the second conductive layer disposed between the first portions of the first conductive layer and the substrate (see “Labeled 2nd Fig. 1I” above), wherein the second conductive layer is electrically connected to the first conductive layer (see “Labeled 2nd Fig. 1I” above); and
the trace layer is disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer (see “Labeled 2nd Fig. 1I” above, the labeled element “Trace Layer” is between the first conductive layer element 122I and the labeled element “Second Conductive Layer” in a diagonal direction in the same manner as seen in the Applicant’s Fig. 6 element 63 between element 674 and element 672 in a diagonal direction.).
The wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit (see [0063]) of Kwak is incorporated as the wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit of Kim to replace the wiring element 120 in Figs. 3-5 of Kim.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a first insulating layer, a first conductive layer, a second conductive layer, and a trace layer, wherein: the first insulating layer is disposed on the substrate and comprises recesses; the first conductive layer is disposed on the first insulating layer and comprises first portions disposed in the recesses, and a second portion disposed out of the recesses; the second conductive layer is disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; and the trace layer is disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer as taught by Kwak as a first insulating layer, a first conductive layer, a second conductive layer, and a trace layer, wherein: the first insulating layer is disposed on the substrate and comprises recesses; the first conductive layer is disposed on the first insulating layer and comprises first portions disposed in the recesses, and a second portion disposed out of the recesses; the second conductive layer is disposed between the first portion of the first conductive layer and the substrate, wherein the second conductive layer is electrically connected to the first conductive layer; and the trace layer is disposed between the first conductive layer and the second conductive layer, wherein the trace layer is electrically connected to the first conductive layer of Kim because the combination provides wiring with distributed tensile stress which greatly reduces the chance of the wire being cracked or disconnected even when a distance between the two points increases (see Kwak [0073]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known wiring structure in a bent portion between the display area and non-display area which contains an electrical circuit for another to obtain predictable results of replacing the wiring element 120 of Kim with the wiring of Kwak such that a conductive path is provided.

13.	Regarding Claim 16, Kim and Kwak disclose the display device as claimed in claim 15, two of the first portions are spaced by the first insulating layer underlying the second portion of the first conductive layer (see “Labeled 2nd Fig. 1I” above).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/S.P/Examiner, Art Unit 2818       

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818